Citation Nr: 1611284	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  14-21 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death.

2.   Entitlement to a nonservice-connected pension for nonservice-connected death pension purposes.

3.  Entitlement to accrued benefits.

4.  Entitlement to aid and attendance or housebound benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter
ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel


INTRODUCTION

The Veteran served with the New Philippine Scouts from July 1946 to May 1949.  He died in June 1957.  The appellant is his surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated October 2013 and August 2014, respectively, issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manilla, the Republic of the Philippines.

In April 2015, the appellant testified before an acting Veteran's Law Judge (AVLJ) during a hearing before the Board.  A transcript of the hearing has been associated with the claims folder. 

This appeal was partly processed electronically using the Virtual VA and VBMS claims processing systems.


FINDINGS OF FACT

1.  An unappealed June 1958 rating decision denied service connection for the cause of the Veteran's death based on a finding that his death from pulmonary tuberculosis was neither caused, nor aggravated by an event, injury or disease in service.

2.  Evidence received since the June 1958 rating decision is neither cumulative nor redundant, and when considered with subsequent evidence of record, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for the cause of the Veteran's death.

3.  The Veteran died in June 1958.  The cause of his death was pulmonary tuberculosis.

4.  The medical evidence of record shows that the Veteran had symptoms of pulmonary tuberculosis within the 3-year presumptive period following service.  

5.  The Veteran did not possess the requisite service to allow his surviving spouse to qualify for VA nonservice-connected death pension benefits, to include aid and attendance or housebound benefits.


CONCLUSIONS OF LAW

1.  The June 1958 rating decision that denied service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7105 (West 2014).

2.  New and material evidence to reopen the appellant's claim of entitlement to service connection for the cause of the Veteran's death was received; accordingly, the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  Affording the appellant the benefit of the doubt, the criteria for service connection for the cause of the Veteran's death are met.  

3.  The criteria for entitlement to nonservice-connected death pension benefits are not met.  38 U.S.C.A. §§ 1541, 1543 (West 2014); 38 C.F.R. §§ 3.23, 3.158, 3.271, 3.272 (2015).

4.  The criteria for aid and attendance or housebound benefits are not met. 
38 U.S.C.A. §§ 1311, 1315, 5102 (West 2014); 38 C.F.R. §§ 3.351, 3.352 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As the issues of whether new and material evidence was received to reopen service connection for the cause of the Veteran's death and the underlying issue of entitlement to service connection have been resolved in the appellant's favor, any error in notice or development with respect to those claims is harmless.  38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159(b) (2015).  Furthermore, in light of the favorable decisions for the appellant as to those issues, any error in the timing or content of VCAA notice or in the duty to assist the Veteran, if shown, would be moot.

Regarding the three remaining issues on appeal, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim. Element (4), the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary of VA (Secretary).  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

Regarding the claims of entitlement to a death pension and accrued benefits, VA satisfied the notification requirements of the VCAA by means of a letter dated in July 2013, which informed the appellant of the evidence necessary to substantiate her claims, the division of responsibility between her and VA for obtaining the required evidence, and requested that she provide any evidence in her possession that pertained to such claims.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  

As to the claim of entitlement to aid and attendance or housebound benefits, the claim must be denied on a legal basis, rather than factual one.  Accordingly, VCAA notice is not required.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive).

The Board also concludes that VA's duty to assist has been satisfied.  All relevant, identified and available evidence has been obtained.  The appellant has not referenced any outstanding, available records that she wanted VA to obtain or that she felt were relevant to the claim that have not already been obtained and associated with the record.  Additionally, the record contains the appellant's statements and hearing testimony in support of her claims.  

As noted above, in April 2015, the appellant was afforded a Board video conference hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the veterans Law Judge/AVLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Board finds that the hearing generally was held in compliance with the provisions of Bryant.  Further, a review of the record also reveals no assertion, by the appellant or her daughter, that VA or the AVLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  Moreover, the appellant's statements, as well as those of her daughter, demonstrate actual knowledge of the elements and evidence necessary to substantiate the claim because the statements focused on the evidence and elements necessary to substantiate the claim.  Thus, in light of the appellant's testimony at the hearing, the "clarity and completeness of the hearing record [is] intact," and there is no prejudicial error with regard to the hearing officer's duties under 38 C.F.R. § 3.103(c)(2) (2015).  See Bryant v. Shinseki at 498.

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal and, for the reasons expressed above, finds that the development of the claim has been consistent with the provisions of the VCAA.

Analysis

A.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death.

The appellant seeks to reopen a previously denied claim of entitlement to service connection for the cause of the Veteran's death.  In order to do so, she must submit new and material evidence as that term is defined by law.  

A finally decided claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  "New" evidence means evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

The law requires that, in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki,
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

In its October 2013 rating decision, the RO/Agency of Original Jurisdiction (AOJ) determined that new and material evidence had not been received to reopen the appellant's service connection claim.  Regardless of the AOJ's determination as to whether new and material evidence has been submitted, the Board has a jurisdictional responsibility to determine whether a claim previously denied is properly reopened.  See Jackson v. Principi, supra (citing 38 U.S.C.A. §§ 5108, 7105(c)).

Evidence received since the June 1958 rating decision includes a Certificate of Military Service, issued by the National Archives and Records Administration in October 2013, confirming that the Veteran served in the Army of the United States from July 23, 1946, to May 3, 1949.  There is also a signed and notarized affidavit from two of the Veteran's relatives stating their knowledge of when the appellant and the Veteran were married and that he died in June 1957 from pulmonary tuberculosis.  Finally, there are written statements from the appellant and the transcript of her April 2015 hearing before the Board, in which she addressed the issue concerning the correct application of beginning and end dates of the Veteran's "presumptive" period following service that is required for a grant of service connection on a presumptive basis.  The Certificate of Military Service is new because it was not of record at the time of the previous denial.  It is material because it relates to an unestablished fact necessary to substantiate the appellant's claim.  Therefore, this evidence constitutes new and material evidence.  See Shade, 24 Vet. App. at 118.  Accordingly, the appellant's claim of entitlement to service connection for the cause of the Veteran's death is reopened.

The Board must now consider whether service connection is warranted for the cause of the Veteran' death.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

The appellant contends that the Veteran, who served as a member of the New Philippine Scouts from July 1946 to May 1949, developed pulmonary tuberculosis as a result of service.  Specifically, she avers that he enlisted under section 14, Pub. L. 190, 79th Congress, the Volunteer Recruitment Act of 1945, and claims that his tuberculosis manifested to a compensable degree within the "presumptive" period following service that is required for a grant of service connection on a presumptive basis.

Service connection may also be granted on a presumptive basis for certain chronic disabilities, such as arthritis, when manifested to a compensable degree of 10 percent or more within one (1) year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2014).  However, for tuberculosis, the disease must manifest to a compensable degree within three (3) years of service.  Id.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  

Evidence of activity on comparative study of x-ray films showing pulmonary  tuberculosis within the 3-year presumptive period provided by § 3.307(a)(3) will be taken as establishing service connection for active pulmonary tuberculosis subsequently diagnosed by approved methods, but service connection and evaluation may be assigned only from the date of such diagnosis or other evidence of clinical activity.  38 C.F.R. § 3.371(a) (2015).  Pleurisy with effusion with evidence of diagnostic studies ruling out obvious nontuberculous causes will qualify as active tuberculosis.  The requirements for presumptive service connection will be the same as those for tuberculosis pleurisy.  38 C.F.R. § 3.371(b) (2015).

Several VA regulations were amended in the years since the appellant first applied for service connection for the cause of the Veteran's death, however.  At the time of her initial application in April 1958, 38 C.F.R. § 3.309(a), chronic diseases, was set forth as VAR 1086(D).  Under this regulation, pleurisy with effusion, without other obvious cause if followed by active pulmonary tuberculosis diagnosed by approved methods including physical examination, will, in the absence of satisfactory evidence to the contrary, be taken as evidencing active pulmonary tuberculosis of minimal advancement and, if the pleurisy occurred within the presumptive period, will establish service connection for the tuberculosis.  VAR 1086(D) (1951).

Service of persons enlisted under section 14 of Public Law 190, 79th Congress (Act of October 6, 1945), is included for compensation and dependency and indemnity compensation, but not for pension benefits.  38 C.F.R. § 3.40(a) (2015).  All enlistments and reenlistments of Philippine Scouts in the Regular Army between October 6, 1945 and June 30, 1947, inclusive, were made under the provisions of Public Law 190, as it constituted the sole authority for such enlistments during that period.  This paragraph does not apply to officers who were commissioned in connection with the administration of Public Law No. 190, 38 C.F.R. § 3.40(b).

Service as a Philippine Scout in the Regular Army inducted between October 6, 1945 and June 30, 1947, inclusive, and in the Commonwealth Army of the Philippines from and after the dates and hours when called into service of the Armed Forces of the United States by orders issued from time to time by the General Officer, U.S. Army, pursuant to the Military Order of the President of the United States, dated July 26, 1941, is included for compensation benefits, but not for pension benefits. 38 C.F.R. §§ 3.40(b), (c), (d).

In order to establish service connection for the cause of a veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to it.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312(a) (2015).  Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  Id.   

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a) (2014).  

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  
38 C.F.R. § 3.312(b).  The service-connected disability will be considered a contributory cause of death if it is shown that it contributed substantially or materially to death, combined to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c) (2015).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id. 
 
Medical evidence is required to establish a causal connection between service, or a disability of service origin, and the veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

The debilitating effects of a service-connected disability must have made the veteran materially less capable of resisting the fatal disease, or have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).
As an initial matter, the Veteran's service treatment records (which also indicate that he served as a Philippine Scout) contain no evidence of complaints or, treatment for symptoms suggestive of, or a diagnosis of tuberculosis.  In fact, an 
x-ray taken in May 1949 at the time of separation revealed normal findings. 

As noted above, the Veteran separated from service on May 3, 1949.  Therefore, his 3-year presumptive period for establishing entitlement to service connection for tuberculosis ended on May 3, 1952.  A September 1956 certificate from the Republic of the Philippines Department of Health, signed by the Chief of San Lazaro Hospital, shows that the Veteran was hospitalized in August 1951 with a final diagnosis of pleurisy with effusion, left.  This is evidence of active pulmonary tuberculosis of minimal advancement.  An April 1956 x-ray report shows that the Veteran was diagnosed with moderately advanced reinfection type tuberculosis.  

The Board finds that the probative medical evidence of record supports the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

B.  Entitlement to a nonservice-connected pension for nonservice-connected death pension purposes.

The appellant asserts that she is entitled to VA death benefits in light of the Veteran's active service. 

Generally, a surviving spouse of a veteran with wartime service is entitled to payment of VA improved death pension benefits if he or she meets the relevant income criteria.  38 U.S.C.A. § 1541 ; 38 C.F.R. § 3.3.  Service with the New Philippine Scouts shall not be deemed to have been active military, naval, or air service for purposes of determining entitlement to VA improved death pension benefits.  38 U.S.C.A. § 107(b).  See Manlincon v. West, 12 Vet. App. 238, 240 (1999)  (holding that service with the New Philippine Scouts was not active military, naval, or air service for purposes of qualifying for VA benefits except for certain specified benefits which do not include death pension for a surviving spouse). 

The Veteran had active service from July 1946 to May 1949 with the New Philippine Scouts, as confirmed by the service department.  Such service does not constitute qualifying wartime service for purposes of establishing basic entitlement to VA improved death pension benefits. 38 U.S.C.A. § 107(b).  In the absence of such qualifying service, the benefits sought on appeal may not be granted.  See Sabonis v. Brown, 6 Vet. App. 426(1994) (where the service department records fail to show threshold eligibility, the claim on appeal lacks legal merit or legal entitlement, and must be denied as a matter of law).

C.  Entitlement to accrued benefits.

Accrued benefits are periodic monetary benefits authorized under law administered by VA, to which a payee was entitled at his or her death under existing ratings or decisions or those based on evidence in the file at the date of death and due and unpaid.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a) (2015).  Accrued benefits may be paid upon the death of a veteran to his or her spouse. 38 C.F.R. 
§ 3.1000(a)(1)(i).   Applications for accrued benefits must be filed within one year after the date of death. 38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).  A claim for death pension, compensation, or dependency and indemnity compensation (DIC) by a surviving spouse is deemed to include a claim for any accrued benefits. 38 C.F.R. § 3.152(b).

At the time of the Veteran's death in June 1958, he had no claims pending and had no unpaid benefits pending.   He had previously applied for service connection for left arm defect and lung ailment, but the claims were denied in an October 1956 rating decision and the Veteran did not perfect an appeal.

The Board concludes that the appellant's claim for accrued benefits must be denied as a matter of law because the Veteran had no pending claims at the time of his death.  See Sabonis v. Brown, supra.   This is a case in which the law is dispositive, and entitlement to accrued benefits is not warranted.  Therefore, entitlement to accrued benefits must be denied.

D.  Entitlement to aid and attendance or housebound benefits.

The appellant claims entitlement to aid and attendance or housebound benefits because she says she cannot take care of herself as a result of several chronic illnesses.  

Increased compensation and pension is payable to a veteran or surviving spouse by reason of need for aid and attendance.  38 U.S.C.A. § 1541(West 2014); 38 C.F.R. 
§ 3.351(a) (2015). The law and regulations provide that for increased compensation or pension purposes a person shall be considered to be in need of regular aid and attendance.  Need for aid and attendance means helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  The regulations set forth the criteria to be applied in determining whether such need exists.  See 38 C.F.R. § 3.351(b) (2015). 

Here, the Board finds that it need not address the merits of the appellant's claim because the circumstances in this particular case preclude her from basic eligibility for the benefit sought.  While the Board is sympathetic to the appellant's position in this case, as discussed above, because she does not meet the legal criteria for basic eligibility for nonservice-connected death pension benefits, entitlement to the higher rates of pension provided under 38 U.S.C.A. § 1541(d) and (e), based on certain surviving spouses' need for aid and attendance or being housebound, must be denied as a matter of law.

						(ORDER ON NEXT PAGE) 
ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.

Entitlement to a nonservice-connected pension for nonservice-connected death pension purposes is denied.

Entitlement to accrued benefits is denied.

Entitlement to aid and attendance or housebound benefits is denied.



____________________________________________
KELLI A KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


